Carpinello, J.
Appeal from an order of the Family Court of Broome County (Hester, J.), entered December 24, 1996, which granted petitioner’s application, in a proceeding pursuant to Family Court Act article 3, to adjudicate respondent a juvenile delinquent and placed him in the custody of the Division for Youth.
Following a fact-finding hearing, respondent was found guilty of committing an act which, if committed by an adult, would constitute the crime of assault in the third degree and, accordingly, was adjudicated a juvenile delinquent. A dispositional hearing was held after which Family Court placed respondent with the Division for Youth for a period of 12 months. Respondent now appeals, challenging only the propriety of the court’s order of disposition. Because this order expired on December 24, 1997 and there is no assertion that the disposition was extended, the instant appeal is moot and must be dismissed (see, Matter of Anthony G., 247 AD2d 792, 793; Matter of Demitris O., 193 AD2d 977, lv denied 82 NY2d 655; see also, Matter of Randy SS., 226 AD2d 799). In any event, we discern no abuse of discretion in the court’s placement of respondent (see, Family Ct Act § 352.2 [2] [a]).
Cardona, P. J., Mikoll, Crew III and White, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.